            Case 1:19-cr-00374-RDM Document 82 Filed 09/21/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )
                                             )       Criminal No. 19-cr-00374-8 (RDM)
THAYNE WHIPPLE,                              )
                                             )
       Defendant.                            )
                                             )

      DEFENDANT THAYNE WHIPPLE’S UNOPPOSED MOTION TO WITHDRAW
               HIS MOTION FOR A BILL OF PARTICULARS AND
         INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Thayne Whipple, by and through his undersigned counsel, respectfully moves

the Court for an Order allowing him to withdraw his Motion for a Bill of Particulars (ECF 53).

In support of his motion, Mr. Whipple states the following.

       On April 17, 2020, Mr. Whipple filed his Motion for a Bill of Particulars. See ECF 53.

The government filed its Response to Mr. Whipple’s motion on May 1, 2020. See ECF 55.

Since that time, the parties have worked together to identify the particular items that would

satisfy the requests set forth in Mr. Whipple’s Motion for a Bill of Particulars. Based on the

information provided by the government to undersigned counsel through this process, Mr.

Whipple now seeks to withdraw his Motion for a Bill of Particulars, as the motion is now moot.

       On September 21, 2020, undersigned counsel sought the United States’ position on the

relief requested through this motion.       Michael Romano, counsel for the United States,

represented that the United States does not oppose the relief sought by this motion.

       Wherefore, for the foregoing reasons, and any other reasons appearing to the Court, Mr.

Whipple respectfully requests the Court enter an Order allowing him to withdraw his Motion for

a Bill of Particulars (ECF 53).




                                                 1
Case 1:19-cr-00374-RDM Document 82 Filed 09/21/20 Page 2 of 3




                           Respectfully submitted,



                                  /s/ Steven J. McCool
                           STEVEN J. McCOOL
                           D.C. Bar No. 429369
                           JULIA M. COLEMAN
                           D.C. Bar No. 1018085
                           McCOOL LAW PLLC
                           1776 K Street, N.W., Suite 200
                           Washington, D.C. 20006
                           Telephone: (202) 450-3370
                           Fax: (202) 450-3346
                           smccool@mccoollawpllc.com
                           jcoleman@mccoollawpllc.com

                           Counsel for Thayne Whipple




                              2
          Case 1:19-cr-00374-RDM Document 82 Filed 09/21/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of September 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.




                                                    /s/ Steven J. McCool
                                                 STEVEN J. McCOOL




                                            3
